     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-18-01130-PHX-SPL
      Alecia Devore,
 9                                             )
                                               )
                        Plaintiff,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Maria Ontiveros De Fregoso, et al.,      )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15          Before the Court is Plaintiff Alecia Devore’s (“Plaintiff”) Motion to Remand (the

16   “Motion”). (Doc. 9) The Motion was fully briefed on May 31, 2018. (Docs. 22, 32) For

17   the reasons set forth below, the Motion is granted.

18   I.     Background

19          This suit is based on the wrongful death of Plaintiff’s son, Nathaniel Walter Johnson

20   Devore. (Doc. 1-3 at 3) This case was removed to the Court on April 12, 2018 by a notice

21   of removal filed by Defendants Maria Ontiveros De Fregoso and Tremex Trans. (Doc. 1 at

22   1) On May, 10, 2018, Plaintiff filed the Motion seeking to remand the case to the Maricopa

23   County Superior Court. (Doc. 9) Plaintiff alleges that Defendant United Parcel Service

24   Incorporated, Defendant UPS Ground Freight Incorporated (together, “UPS”) and

25   Defendant Nelio Occeus (“Occeus”) failed to join in the removal as required by 28 U.S.C.

26   § 1446(b)(2)(A).

27
28
 1   II.    Standard of Review
 2          State court cases that could have been filed in federal court as diversity jurisdiction
 3   cases can be removed to federal court if (i) no defendant is a resident of the forum state;
 4   (ii) a defendant files a notice of removal within thirty days of receiving the plaintiff’s
 5   complaint; and (iii) all defendants consent to removal. 28 U.S.C. § 1441(a); 28 U.S.C. §
 6   1441(b); 28 U.S.C. § 1446(a–b); Proctor v. Vishay Intertech. Inc., 584 F.3d 1208, 1225
 7   (9th Cir. 2009). However, “the filing of a notice of removal [by one defendant] can be
 8   effective [as to all defendants] without individual consent documents on behalf of each
 9   defendant. One defendant’s timely removal notice containing an averment of the other
10   defendants’ consent and signed by an attorney of record is sufficient.” Schayes v. T.D. Serv.
11   Co. of Arizona, 2011 WL 1793161, at 3 (D. Ariz. May 11, 2011). The removing party
12   bears the burden of establishing federal subject matter jurisdiction, and there is a strong
13   presumption against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
14   1992); Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).
15   III.   Discussion
16             A. Occeus
17          It is undisputed that Occeus did not join the removal application within the 30-day
18   limit imposed by statute. Plaintiff argues that Occeus’ failure to join in the removal
19   requires this case to be remanded to state court. The Defendants argue that Occeus’ failure
20   to join does not require remand because the Plaintiff cannot establish a viable claim against
21   Occeus, and, alternatively, Occeus’ status as a nominal party does not require his joinder
22   in the removal. (Doc. 22 at 3, 5)
23          From the Complaint (Doc. 1-3), it is clear that Plaintiff alleges a cause of action
24   against Occeus for negligence. (Doc. 1-3 at 12) The Defendants argue that Occeus is a co-
25   employee of decedent Devore, and this co-employee status provides him with immunity
26   from certain causes of action for negligence arising out of the scope of employment. (Doc.
27   22 at 2) Iowa Code section 85.20 preempts any claim for negligence against a co-employee
28   unless the plaintiff pleads that the co-employee was grossly negligent amounting to wanton


                                                   2
 1   neglect.1 Iowa Code § 85.20; Good v. Tyson Foods, Inc., 2006 WL 581143, at 2 (N.D. Iowa
 2   2006). This means that plaintiffs seeking to pursue co-employee negligence suits must
 3   prove gross negligence amounting to wanton neglect in order to establish a claim for
 4   negligence.
 5          On the face of the Complaint, it is clear that the Plaintiff does not plead facts
 6   sufficient to demonstrate gross negligence by Occeus. (Doc. 1-3 at 12) Under Iowa Code
 7   section 85.20, the three elements necessary to establish a co-employee’s gross negligence
 8   are (1) knowledge of the peril to be apprehended; (2) knowledge that injury is a probable,
 9   as opposed to a possible, result of the danger; and (3) a conscious failure to avoid the peril.
10   Walker v. Mlakar, 489 N.W.2d 401, 403 (Iowa 1992). Throughout the Complaint, the
11   Plaintiff references the “carelessness, negligence and misconduct” of Occeus, but never
12   alleges the requisite element of knowledge necessary to establish a claim for gross
13   negligence. (Doc. 1-3 at 6) Instead, the Plaintiff attempts to bolster the Complaint by
14   arguing the elements of gross negligence in its reply in support of the Motion. However,
15   the Plaintiff’s attempt to supplement its ordinary negligence claim outside of the Complaint
16   must fail. Accordingly, the Court must find that Plaintiff has failed to plead the requisite
17   elements necessary to bring a viable cause of action against Occeus for gross negligence.
18          It is well settled that the requirement that all defendants consent to removal “does
19   not apply to nominal, unknown or fraudulently joined parties.” United Computer Sys., Inc.
20   v. AT & T Corp., 298 F.3d 756, 762 (9th Cir. 2002). Several Courts of Appeals have crafted
21   various definitions of a nominal party. See Ryan v. State Bd. of Elections of Ill., 661 F.2d
22   1130, 1134 (7th Cir. 1981) (requiring that a defendant be indispensable in order to avoid
23   the nominal party exception); Farias v. Bexar Cnty. Bd. of Trustees for Mental Health
24   Mental Retardation Servs., 925 F.2d 866, 871 (5th Cir. 1991) (requiring a defendant be
25   indispensable or necessary); Thorn v. Amalgamated Transit Union, 305 F.3d 826, 833 (8th
26   Cir.2002) (describing nominal defendants as “those against whom no real relief is sought”);
27
            1
             The parties agree that the worker’s compensation law of the state of Iowa is
28   applicable in this case. (Doc. 32 at 2; Doc. 22 at 3)

                                                   3
 1   Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255, 260 (4th Cir. 2013)
 2   (stating that a nominal party has no immediately apparent stake in the litigation either prior
 3   or subsequent to the act of removal).
 4          The Defendants argue that Occeus is a nominal party because there is no reasonable
 5   basis for Occeus to be held liable for a claim of ordinary negligence. (Doc. 22 at 5) The
 6   Court finds that Occeus is a nominal party for the purposes of removal because the Plaintiff
 7   has failed to plead a viable cause of action against Occeus as a co-employee of the decedent
 8   pursuant to Iowa Code section 85.20. Based on the plain language of the statute, a co-
 9   employee cannot be held liable for a claim of ordinary negligence. Thus, Occeus is not an
10   indispensable party to this action, as any of the other Defendants can be held liable pursuant
11   to Iowa Code section 85.20. Based on the facts in the Complaint, there is no reasonable
12   basis for predicting that Occeus could be held liable for ordinary negligence or that Occeus
13   has more than a nominal role in the litigation. Therefore, Occeus was not required to join
14   the removal petition, and his failure to join is not fatal to the removal.
15              B. UPS
16          Next, the Court turns to the issue of whether UPS properly joined the removal
17   petition. It is undisputed that counsel for UPS did not sign the notice of consent to removal.
18   (Doc. 22 at 6) The issue is whether the Defendants’ representation that UPS did not object
19   to the removal of this action and that counsel, upon making an appearance in this case,
20   could “confirm whether consent is given” is enough to satisfy the removal requirements.
21   (Doc. 9 at 3)
22          The Ninth Circuit Court of Appeals has found that a defendant’s timely removal
23   notice containing an averment of the other defendants’ consent and signed by an attorney
24   of record is sufficient. Proctor, 584 F.3d at 1225. In this case, the notice of removal filed
25   by the Defendants stated, “Defendants United Parcel Service and UPS Ground Freight are
26   presently unrepresented, but its representative has advised Counsel for Removing
27   Defendants that they do not object to removal. Once counsel for United Parcel Service and
28   UPS Ground Freight appears, she/he can confirm whether consent is given.” (Doc. 1 at 4)


                                                    4
 1   The plain language of this notice of removal presents ambiguity as to whether UPS
 2   consented to the removal. On one hand, the Defendants’ notice was firm enough to state
 3   that UPS did not object to removal, but the Defendants’ fail to go so far as to state that UPS
 4   consented to the removal. This is demonstrated by the Defendants’ disclaimer that UPS
 5   would have to “confirm” its consent to the removal at a later time. And, it is undisputed
 6   that UPS did not confirm that it consented to the removal within the requisite 30-day period.
 7   (Doc. 9 at 6) In the event of such ambiguity, the Court must find that UPS failed to properly
 8   consent to the removal of this case, and the Court finds that UPS’ failure to join in the
 9   removal is fatal to the application for removal. Gaus, 980 F.2d at 566 (stating that there is
10   a “strong presumption” against removal jurisdiction). Accordingly, the Court finds that
11   Defendants’ failure to obtain the required consent from UPS demonstrates that they did not
12   meet the requirements for removal, and this case must be remanded to the Maricopa County
13   Superior Court.
14   Accordingly,
15          IT IS ORDERED:
16          1.      That Plaintiff’s Motion to Remand (Doc. 9) is granted;
17          2.      That the Clerk of Court shall remand this action to the Maricopa County
18   Superior Court and terminate this case.
19          Dated this 11th day of February, 2019.
20
21                                                     Honorable Steven P. Logan
                                                       United States District Judge
22
23
24
25
26
27
28

                                                   5
